DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Brieger on 4 March 2021.

The application has been amended as follows: 
Claim 1, line 7 delete “each upper bearing”, insert -- each of the upper bearings--. 
Claim 1, line 8 delete “each lower bearing”, insert -- each of the lower bearings--.
Claim 1, line 31 after “second tool-holder”, insert --column--. 
Claim 1, line 33 before “rotary”, insert --the upper and lower--. 
Claim 1, line 35 delete “positon”, insert --position--.
Claim 1, line 36 after “tool-holder”, insert --column--.
Claim 1, line 37 before “rotary”, insert --upper and lower--.
Allowable Subject Matter
Claims 1-3, 5-8, and 12-16 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record that comes closest to teaching the limitations is Hornung (US 4,911,047), which teaches tool-holder columns, upper and lower rotary tools, upper and lower bearings, and first and second screws. But, fails to teach converting a flat cardboard substrate, transverse slide, and transverse guide rail. Pfaff (US 6,085,626) teaches using upper and lower rotary tools for converting a cardboard substrate. Madern (US 2005/0119099) teaches a transverse slide and transverse guiderail, but fails to teach in a maintenance position one of the upper bearings and one of the lower bearings positioned at the first tool-holder column is free from engagement with the ends of the upper and lower rotary tools. Fritz (US 4,922,779) teaches a tool-holder column is free from engagement with the ends of the upper and lower rotary tools, but fails to teach a transverse slide, transverse guiderail, and the tool-holder columns moving in a first direction. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731